                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 1 of 13




 1                                                                    The Honorable Robert J. Bryan
 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
 7
       UNITED STATES OF AMERICA,                             No. 2:20-cv-203
 8
                             Plaintiff,
 9
                    v.
10
       KING COUNTY, WASHINGTON; DOW                          JOINT STATUS REPORT AND
11     CONSTANTINE, in his official capacity as              DISCOVERY PLAN
       King County Executive
12
                             Defendants.
13

14

15             Counsel for the Plaintiff, the United States of America (“Government”), and Defendants

16   King County, Washington and Dow Constantine (the “County”), pursuant to Federal Rule of

17   Civil Procedure 26(f), LCR 16 & 26, and this Court’s order of February 26, 2020 (ECF No. 11),

18   together submit this Joint Status Report and Discovery Plan.

19             1.        Statement of the Nature and Complexity of the Case

20             Plaintiff: The Government is challenging the legality of King County Executive Order

21   PFC-7-1-EO, “King County International Airport—Prohibition on Immigration Flights” (the

22   “Executive Order”). The Government’s claims arise from the Supremacy Clause, including

23   intergovernmental immunity, conflict preemption, and preemption under the Airline

24   Deregulation Act (“ADA”); and from property rights reserved by the Government in the

25   “Instrument of Transfer” transferring title to Boeing Field from the Government to King

26   County.



      JOINT STATUS REPORT AND DISCOVERY PLAN- 1                                U.S. DEPARTMENT OF JUSTICE
                                                                                       1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                             Washington, DC 20005
                                                                                      Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 2 of 13




 1             Defendants: On April 23, 2019, King County adopted Executive Order PFC 7-1-EO

 2   (the “Airport EO”). By its terms, the Airport EO is prospective only in operation. While the

 3   Airport EO has been adopted, King County has taken no enforcement actions under the Airport

 4   EO.

 5             Separate from the adoption of the Airport EO and acting independently of any obligation

 6   imposed by King County, the fixed base operator (“FBO”) that had previously serviced the

 7   charter company with which the federal government contracts for immigration deportation

 8   services terminated its contract with that charter company. The County understands that no

 9   other FBO at King County International Airport (“Boeing Field”) chose to service the ICE

10   flights going forward. The County understands that FBOs at other airports have similarly

11   refused to contract with ICE contractors performing immigration deportation activities even

12   though the Airport EO does not apply to those airports, although discovery on that issue is likely

13   necessary.

14             Based on these facts, and pending discovery, the Government lacks standing to pursue

15   its claims. Even if the government had standing, it cannot prove its claims. The County’s

16   actions do not conflict with federal law in any respect, the Airport EO does not regulate or

17   discriminate against the Government, and the County was acting as a market participant in

18   operating Boeing Field.

19             2.        Proposed Deadline for the Joining of Additional Parties

20             Plaintiff: The parties agree that it is unlikely additional parties need to be joined. The

21   Government requests that the deadline for joining additional parties should be thirty days from

22   the entry of any discovery order.

23             Defendants: The County agrees that no additional parties need to be joined but disagrees

24   that the Court should wait to set the deadline to join parties until it rules on some future motion.

25   The County proposes that the deadline to join parties be set for May 15, 2020.

26



      JOINT STATUS REPORT AND DISCOVERY PLAN- 2                                     U.S. DEPARTMENT OF JUSTICE
                                                                                            1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                  Washington, DC 20005
                                                                                           Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 3 of 13




 1             3.        Consent to Proceedings by a Magistrate Judge

 2             The parties do not consent to proceedings by a Magistrate Judge.

 3             4.        Discovery Plan (Civil Rule 26(f)(3))

 4                       (A)        Initial Disclosures

 5             The parties exchanged initial disclosures on April 3, 2020, as directed by the Court. See

 6   ECF No. 11 at 1.

 7                       (B)        Subjects, Timing and Potential Phasing of Discovery

 8             Plaintiff: The Government’s complaint presents questions of law that can and should be

 9   resolved without discovery. Consistent with that position, the Government moved yesterday for

10   judgment on the pleadings respecting its intergovernmental immunity and preemption claims.

11   ECF No. 15. Contemporaneous with that filing, the Government has moved to stay discovery

12   pending the Court’s ruling on that motion. ECF No. 16. The Government does not agree that

13   discovery is necessary to resolve the claims raised by the motion for judgment on the pleadings

14   (including the topics suggested by Defendants below), and respectfully requests that the Court

15   decide the motion for judgment on the pleadings before allowing any discovery to proceed.

16             If the Court’s ruling is not dispositive, the Government expects to seek discovery of

17   extrinsic evidence regarding the Instrument of Transfer. Pelly v. Panasyuk, 2 Wash. App. 2d

18   848, 866 (2018) (extrinsic evidence is admissible in a dispute over the scope of an easement

19   “regardless of whether the language in the document is ambiguous”). The Government also

20   expects to seek discovery regarding the rationales King County articulated for enacting the

21   Executive Order. See Cal. Tow Truck Ass’n v. City & Cnty. of S.F., 693 F.3d 847, 864 n.15 (9th

22   Cir. 2012) (recognizing, in litigation over exemptions to the preemption provision of the Federal

23   Aviation Administration Authorization Act, that “[e]vidence of legislative intent generally arises

24   from the contemporaneous record, although a court may consider testimony from members of

25   the legislative body in question regarding that record . . . . A court should be wary . . . about

26   crediting post hoc safety rationalizations that conflict with the contemporaneous legislative



      JOINT STATUS REPORT AND DISCOVERY PLAN- 3                                   U.S. DEPARTMENT OF JUSTICE
                                                                                          1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                Washington, DC 20005
                                                                                         Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 4 of 13




 1   record.”). Depending on the Court’s rulings, the Government may seek discovery into other

 2   topics relevant to the Executive Order.

 3             Defendants: The County disagrees that this matter presents only questions of law that

 4   can be decided without discovery. There are several areas where discovery is necessary for the

 5   Court to resolve any pre-trial motion that the Government might bring. These topics of

 6   discovery include the following:

 7             1.        The Government’s unsupported allegation that it has suffered an injury in fact as

 8                       a result of the County’s adoption of the Airport EO, rather than the FBOs’

 9                       decisions not to service ICE flights at Boeing Field. Discovery on this point is

10                       necessary to determine whether the Government has standing to bring its claims.

11             2.        The reasons why the FBOs operating at Boeing Field chose to not service ICE

12                       flights.

13             3.        The types of services provided by FBOs to the unnamed charter company with

14                       whom the Government contracts to provide ICE flights, and whether those

15                       services “affect the rates, routes, or services of an air carrier,” which is necessary

16                       to determine whether the Airline Deregulation Act applies.

17             4.        Proprietary, safety, and security concerns that led to the County to adopt the

18                       Airport EO, such that the County was acting as a market participant, which is a

19                       defense to a claim of ADA preemption.

20             5.        The identities of the contractor(s) with whom the Government works for its

21                       immigration deportation flights, where said contractor(s) are not identified in the

22                       Government’s complaint on which it now intends to seek judgement on the

23                       pleadings without discovery.

24             6.        The contractual and/or agency relationship between these unidentified

25                       government contractors and the Government, which is potentially relevant to the

26



      JOINT STATUS REPORT AND DISCOVERY PLAN- 4                                       U.S. DEPARTMENT OF JUSTICE
                                                                                              1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                    Washington, DC 20005
                                                                                             Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 5 of 13




 1                       Government’s claim that its rights under an Instrument of Transfer for the airport

 2                       have been impinged.

 3             7.        Discovery into the Government’s claim that “the Airport EO significantly

 4                       obstructs and burdens federal activities” and that “ICE must therefore re-route its

 5                       contract carriers to an airport in Yakima.” Such discovery is relevant to the

 6                       Government’s conflict preemption and intergovernmental immunity claims.

 7                       There are numerous other airports closer to the Northwest Detention Center in

 8                       Tacoma than Yakima is (e.g. Payne Field in Everett, Bellingham International

 9                       Airport, and Portland International Airport) and in fact several closer to Tacoma

10                       than Boeing Field (e.g. Seattle-Tacoma International Airport, Renton Municipal

11                       Airport, and Joint Base Lewis McChord).

12             8.        Discovery also is necessary into whether there are significant differences

13                       between those entities impacted by the Airport EO and other similarly situated

14                       entities, which is another critical fact question necessary to determine whether

15                       the Government might be entitled to intergovernmental immunity.

16             These are just some of the areas where discovery is necessary. The County believes

17   discovery should be limited by the standards set forth in Rule 26, and that the staging of

18   discovery is not appropriate given the factual issues present in the case.

19                       (C)        Electronically Stored Information

20             Plaintiff: The Government maintains that discovery is unnecessary in this action.

21   Should discovery proceed in this action, the Government anticipates that information regarding

22   the Executive Order and the Instrument of Transfer may be contained in email communications

23   and electronically stored documents that are in the possession of Defendants and third parties.

24   All such electronically stored information should be preserved during the pendency of litigation.

25              The Government is working to preserve all relevant ESI in this case. The Government

26   has prepared a modified version of the Court’s standard ESI protocol for Defendants’ review.



      JOINT STATUS REPORT AND DISCOVERY PLAN- 5                                     U.S. DEPARTMENT OF JUSTICE
                                                                                            1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                  Washington, DC 20005
                                                                                           Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 6 of 13




 1             Defendants: The County believes discovery is necessary in this action, and that much of

 2   this discovery is likely to be in the form of ESI. The County has endeavored to preserve all

 3   potentially relevant ESI.

 4             The County anticipates that the parties will submit a slightly modified version of this

 5   Court’s model agreement regarding discovery of ESI, and are currently working to resolve

 6   issues regarding the same.

 7                       (D)        Privilege Issues

 8             Plaintiff: The Government maintains that discovery is unnecessary in this action. Should

 9   discovery proceed in this action, the Government may assert any applicable privileges,

10   including the attorney client privilege, the deliberative process privilege, the law enforcement

11   privilege, and the work product doctrine.

12             Defendants: The County believes that discovery is necessary in this action, and may

13   move the Court for entry of an order under FRE 502(d) if the parties do not reach an agreement

14   pursuant to FRE 502(e).

15                       (E)        Proposed Limitations on Discovery

16             The parties do not anticipate a need, at this time, to impose any limits on discovery

17   requests or depositions beyond those provided in the Federal Rules of Civil Procedure.

18                       (F)        Need for Any Discovery Related Orders

19             Plaintiff: The Government maintains that discovery is unnecessary in this action. Should

20   discovery proceed in this action, Plaintiff intends to seek a protective order by stipulation or

21   motion to protect from public disclosure any personally identifiable information of law

22   enforcement officers, including, but not limited to, mobile telephone numbers and e-mail

23   addresses. Plaintiff may also seek a Privacy Act order if there is a need to protect information

24   specific to individual detainees.

25             Defendants: The County anticipates working cooperatively with the Government should

26   the need for any such orders arise. The County does not believe there is a need for any other



      JOINT STATUS REPORT AND DISCOVERY PLAN- 6                                   U.S. DEPARTMENT OF JUSTICE
                                                                                          1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                Washington, DC 20005
                                                                                         Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 7 of 13




 1   discovery-related orders at this time.

 2             5.        Topics Set Forth in Local Rule 26(f)(1)

 3                       (A)        Prompt Case Resolution

 4             The parties believe that the nature of the Government’s challenge to the Executive Order

 5   likely makes the case unamenable to settlement or other informal resolution.

 6                       (B)        Alternative Dispute Resolution

 7             The parties do not plan to engage in alternative dispute resolution at this juncture. The

 8   nature of the Government’s challenge to the Executive Order likely makes the case unamenable

 9   to settlement or other informal resolution.

10                       (C)        Related Cases

11             U.S. Immigration and Customs Enforcement filed an informal complaint with the

12   Federal Aviation Administration on August 27, 2019, regarding the Executive Order. The

13   matter is still pending.

14                       (D)        Discovery Management

15                                  (1)        Forgoing or Limiting Depositions or Exchanging Documents
                                               Informally
16
               The parties have consented to electronic service pursuant to Federal Rule of Civil
17
     Procedure 5(b)(2)(E) to streamline service of pleadings and papers in this litigation.
18
                                    (2)        Third Party Discovery
19
               The parties will bear their own costs for third-party discovery but agree that they will
20
     exchange any documents obtained through third-party discovery.
21
                                    (3)        Scheduling Discovery or Case Management Conferences
22
               The parties are amenable to scheduling discovery or case management conferences with
23
     the Court, as necessary. Neither party requests a conference at this time.
24

25

26



      JOINT STATUS REPORT AND DISCOVERY PLAN- 7                                    U.S. DEPARTMENT OF JUSTICE
                                                                                           1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                 Washington, DC 20005
                                                                                          Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 8 of 13




                                    (4)        Requesting Assistance of Magistrate Judge for Settlement
 1                                             Conference
 2             The parties do not request the assistance of a Magistrate Judge for a settlement

 3   conference. The nature of the Government’s challenge to the Executive Order likely makes the

 4   case unamenable to settlement or other informal resolution.

 5                                  (5)        Requesting to Use an Abbreviated Pretrial Order
 6             The parties do not request to use an abbreviated pretrial order.

 7                                  (6)        Requesting Other Orders Court Should Enter Under Local
                                               Rule 16(b) or 16(c)
 8
               The parties do not request any orders under Local Rule 16(b) or 16(c) apart from those
 9
     discussed at paragraph 4(F), supra.
10
                         (E)        Anticipated Discovery Sought
11
               See paragraph 4(B), supra.
12
                         (F)        Phasing Motions
13
               Plaintiff: The Government’s motion for judgment on the pleadings should be resolved
14
     before any discovery proceeds.
15
               Defendants: The County does not believe that phasing of motions is necessary or
16
     appropriate in this matter.
17
                         (G)        Preservation of Discoverable Information
18
               The parties have taken reasonable and proportional steps to preserve potentially relevant
19
     information relating to the claims and defenses in this case. See Fed. R. Civ. P. 26(b)(1).
20
                         (H)        Privilege Issues
21
               See paragraph 4(D), supra.
22
                         (I)        Model Protocol for Discovery of ESI
23
               The parties are working towards agreement on a modified version of the Court’s Model
24
     Protocol for Discovery of ESI.
25

26



      JOINT STATUS REPORT AND DISCOVERY PLAN- 8                                      U.S. DEPARTMENT OF JUSTICE
                                                                                             1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                   Washington, DC 20005
                                                                                            Tel: (202) 616-0680
                 Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 9 of 13




 1                       (J)        Alternatives to the Model Protocol

 2             The parties are working toward agreement on a Protocol for Discovery of ESI that

 3   incorporates the Department of Justice, Civil Division’s standard specifications for production

 4   of ESI and digitized images.

 5             6.        Date by Which Discovery Can Be Completed

 6             Plaintiff: The Government requests that the Court and the parties revisit this issue if this

 7   action withstands the Government’s Rule 12(c) motion.

 8             Defendants: The County believes that discovery should proceed as normally

 9   contemplated by the rules of procedure and has already served discovery based on that belief.

10   The County currently anticipates that discovery can be completed by November 15, 2020.

11   However, given the ongoing Covid-19 public health crisis affecting the country, the County

12   reserves the right to revisit its projection at some point in the future.

13             7.        Bifurcation

14             This case is not amenable to bifurcation.

15             8.        Dispensing With Pretrial Statements and Pretrial Order

16              Plaintiff: the Government anticipates that this action will be resolved through

17    dispositive motions and that the need for trial will be obviated. Until the Court rules on such

18    motions, it is premature to assess whether the Court should dispense with pretrial statements

19    and a pretrial order as contemplated by Local Rule 16(e), (h), (i), and (k).

20              Defendants: The County believes that the Pre-Trial Statement and Orders called for

21    by Local Rules 16(e), (h), (i) and (l), and 16.1 should not be dispensed with in whole or in

22    part.

23             9.        Suggestions for Shortening or Simplifying the Case

24             Plaintiff: As a means of potentially streamlining the case, the Government suggests that

25   its motion for judgment on the pleadings be ruled upon before discovery proceeds.

26



      JOINT STATUS REPORT AND DISCOVERY PLAN- 9                                    U.S. DEPARTMENT OF JUSTICE
                                                                                           1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                 Washington, DC 20005
                                                                                          Tel: (202) 616-0680
                Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 10 of 13




 1             Defendants: The County disagrees that that this case can be resolved on a Rule 12(c)

 2   motion filed by the Government, or that discovery should be stayed while any such motion is

 3   pending.

 4             10.       The Date the Case Will be Ready for Trial

 5             Plaintiff: The Government anticipates that this case will be resolved without a trial.

 6             Defendants: The County believes that this case can be ready for trial on February 15,

 7   2021, which is one year from the date the Government filed its complaint. However, given the

 8   ongoing Covid-19 public health crisis affecting the country, the County reserves the right to

 9   revisit its projection at some point in the future.

10             11.       Whether Trial Will be Jury or Non-Jury

11             Plaintiff: The Government anticipates that this case will be resolved without a trial. If

12   the Court determines trial is necessary, the question of whether that trial should be a jury or

13   bench trial will depend upon the issues to be tried.

14             Defendants: The County has filed a jury demand.

15             12.       Number of Trial Days Required

16             Plaintiff: The Government anticipates that this case will be resolved without a trial. If

17   the Court determines trial is necessary, the question of trial length will depend upon the issues to

18   be tried and the type of evidence the Court determines is relevant to the dispute.

19             Defendants: The County believes that a jury trial in this matter may take 6-8 days.

20             13.       Name, Addresses, and Telephone Numbers of All Trial Counsel

21             Plaintiff: The Government’s lead trial counsel is Michael J. Gerardi, Trial Attorney, U.S.

22   Department of Justice, Civil Division, Federal Programs Branch, 1100 L St. NW, Washington,

23   DC 20005, (202) 616-0680.

24             Defendants: Contact information for the County’s trial counsel is:

25             Timothy G. Leyh
26             Shane P. Cramer
               Kristin E. Ballinger


      JOINT STATUS REPORT AND DISCOVERY PLAN- 10                                   U.S. DEPARTMENT OF JUSTICE
                                                                                           1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                 Washington, DC 20005
                                                                                          Tel: (202) 616-0680
                Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 11 of 13




               Harrigan Leyh Farmer & Thomsen LLP
 1             999 Third Avenue, Suite 4400
 2             Seattle, WA 98104
               Tel: (206) 623-1700
 3             Fax: (206) 623-8717
               Email: timl@harriganleyh.com
 4                     shanec@harriganleyh.com
                       kristinb@harriganleyh.com
 5

 6             H. Kevin Wright
               Timothy P. Barnes
 7             King County Prosecuting Attorney’s Office
               516 Third Avenue, Suite W400
 8             Seattle, WA 98104
               Tel: (206) 477-1120
 9             Fax: (206) 296-0191
10             Email: kevin.wright@kingcounty.gov
                       timothy.barnes@kingcounty.gov
11
               14.       Trial Date Complications
12
               Plaintiff: The Government anticipates that this case will be resolved without a trial.
13
               Defendants: The County does not currently have any trial date complications based on
14
     its proposed trial date of February 15, 2021.
15
               15.       Service of Defendants
16
               All defendants have been served.
17
               16.       Scheduling Conference
18
               Plaintiff: the Government requests that the Court consider its motion for judgment on the
19
     pleadings before entering any scheduling order. The Government takes no position on a
20
     scheduling conference.
21
               Defendants: The County does not request a scheduling conference at this time.
22
               17.       Civil Rule 7.1 Disclosure Statements
23
               Not applicable.
24

25

26



      JOINT STATUS REPORT AND DISCOVERY PLAN- 11                                   U.S. DEPARTMENT OF JUSTICE
                                                                                           1100 L St., NW
      United States v. King County, WA, No. 2:20-cv-203.                                 Washington, DC 20005
                                                                                          Tel: (202) 616-0680
               Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 12 of 13




 1            Respectfully submitted,                           April 17, 2020
 2            JOSEPH H. HUNT
              Assistant Attorney General
 3
              BRIAN T. MORAN
 4            United States Attorney
 5            ALEXANDER K. HAAS
              Director
 6
              JACQUELINE COLEMAN SNEAD
 7            Assistant Branch Director
 8            /s/ Michael J. Gerardi_______
              Michael J. Gerardi (D.C. Bar No.
 9            1017949)
              Trial Attorney
10            United States Department of Justice
              Civil Division, Federal Programs
11            Branch
              1100 L St. NW, Room 12212
12            Washington, D.C. 20005
              Tel: (202) 616-0680
13            Fax: (202) 616-8460
              E-mail: michael.j.gerardi@usdoj.gov
14
              Attorneys for Plaintiff
15

16                                                        HARRIGAN LEYH FARMER & THOMSEN
                                                          LLP
17
                                                          By: s/ Timothy G, Leyh
18                                                        By: s/ Kristin E. Ballinger
                                                          By: s/ Shane P. Cramer
19                                                             Timothy G. Leyh, WSBA #14853
                                                               Kristin E. Ballinger, WSBA #28253
20
                                                               Shane P. Cramer, WSBA #35099
21                                                             999 Third Avenue, Suite 4400
                                                               Seattle, WA 98104
22                                                             Tel: (206) 623-1700
                                                               Email: timl@harriganleyh.com
23                                                             Email: kristinb@harriganleyh.com
                                                               Email: shanec@harriganleyh.com
24

25

26



     JOINT STATUS REPORT AND DISCOVERY PLAN- 12                                     U.S. DEPARTMENT OF JUSTICE
                                                                                            1100 L St., NW
     United States v. King County, WA, No. 2:20-cv-203.                                   Washington, DC 20005
                                                                                           Tel: (202) 616-0680
               Case 2:20-cv-00203-RJB Document 17 Filed 04/17/20 Page 13 of 13




                                                          DANIEL T. SATTERBERG
 1
                                                          King County Prosecuting Attorney
 2
                                                          By: s/ Timothy P. Barnes
 3                                                        By: s/ H. Kevin Wright
 4                                                             Timothy P. Barnes, WSBA #29929
                                                               H. Kevin Wright, WSBA #19121
 5                                                             Senior Deputy Prosecuting Attorneys
                                                               516 Third Avenue, Suite W400
 6                                                             Seattle, WA 98104
 7                                                             Tel: (206) 477-1120
                                                               Fax: (206) 296-0191
 8                                                             Email: timothy.barnes@kingcounty.gov
                                                               Email: kevin.wright@kingcounty.gov
 9
                                                          Attorneys for King County and Dow Constantine
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     JOINT STATUS REPORT AND DISCOVERY PLAN- 13                                     U.S. DEPARTMENT OF JUSTICE
                                                                                            1100 L St., NW
     United States v. King County, WA, No. 2:20-cv-203.                                   Washington, DC 20005
                                                                                           Tel: (202) 616-0680
